Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 12, 2016

The Court of Appeals hereby passes the following order:

A17A0374. ANGELO BENJAMIN v. MARK BUTLER, COMMISSIONER OF
    GEORGIA DEPARTMENT OF LABOR et al.

      In this direct appeal, Angelo Benjamin seeks review of the superior court’s
order affirming a decision of the Georgia Department of Labor, which denied
Benjamin’s claim for unemployment benefits. We lack jurisdiction.
      Under OCGA § 5-6-35 (a) (1), appeals from orders of superior courts
reviewing decisions of state administrative agencies must be initiated by filing an
application for discretionary review. See Dunlap v. City of Atlanta, 272 Ga. 523, 524
(531 SE2d 702) (2000). Benjamin’s failure to follow the required appellate procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.